NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              JEFFREY A. RANDALL,
                   Petitioner

                           v.

           DEPARTMENT OF DEFENSE,
                    Respondent
              ______________________

                      2016-1163
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0752-13-1797-I-1.
                ______________________

                Decided: June 13, 2016
                ______________________

   JEFFREY A. RANDALL, Columbus, OH, pro se.

    ERIN MURDOCK-PARK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC for respondent. Also represented by
BENJAMIN C. MIZER, ROBERT KIRSCHMAN, JR., PATRICIA
MCCARTHY.
                ______________________

    Before REYNA, PLAGER, and HUGHES, Circuit Judges.
2                                       RANDALL   v. DEFENSE



PER CURIAM.
    Jeffrey Randall appeals the Merit Systems Protection
Board’s decision that the Defense Finance and Accounting
Service properly removed him from his position as a staff
accountant. Because substantial evidence supports the
Board’s decision that Mr. Randall misused government
funds and removal was an appropriate penalty, we affirm.
                              I
    While working as a staff accountant with the Defense
Finance and Accounting Service, Mr. Randall volunteered
for the Service’s Pandemic Response Group. Because
Group members were to continue the Service’s functions
remotely if a pandemic occurred, they qualified for reim-
bursement for high speed internet in their homes.
Mr. Randall submitted three reimbursement claims for
internet services, totaling $1,529.56, which the Service
paid. The underlying bills showed that internet service
was provided at Mr. Randall’s parents’ address and billed
to his father. Mr. Randall never directly forwarded the
reimbursements to his father or the internet service
provider. In September 2012, a Service accountant no-
ticed the discrepancy between Mr. Randall’s address on
record and the address on the submitted bills. After
further investigation, the Service removed Mr. Randall
from service for misuse of agency funds.
    Mr. Randall appealed to the Board, which issued its
final decision on September 2, 2015. Mr. Randall peti-
tions this court, and we have jurisdiction under 28 U.S.C.
§ 1295(a)(9).
                             II
     We may set aside a Board decision only if it is “(1) ar-
bitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
RANDALL   v. DEFENSE                                     3



U.S.C. § 7703(c). Before the Board will sustain an agen-
cy’s decision to discharge an employee, the agency must
establish by preponderant evidence that (1) the charged
conduct occurred; (2) there is a “relationship between the
misconduct and the objective of promoting the efficiency of
the service”; and (3) the penalty imposed is reasonable.
James v. Dale, 355 F.3d 1375, 1378 (Fed. Cir. 2004).
Mr. Randall challenges adverse findings on all three
prongs. Under our limited and highly deferential review,
his arguments fail.
    Here, the Board held that “[i]f, in connection with his
job, an employee comes to possess government funds, he
may be charged with misuse if he does not abide by agen-
cy rules and regulations regarding such funds.” Resp.
App’x (R.A.) 04. Mr. Randall argues that only a disburs-
ing official can commit a misuse of agency funds. But
Mr. Randall identifies no reason to limit misuse of funds
claims to “disbursing officials.” In fact, this court has
before concluded that an employee who failed to apply a
reimbursement to a charged expense could be found to
misuse agency funds. See, e.g., Allen v. United States
Postal Serv., 466 F.3d 1065, 1069–70 (Fed. Cir. 2006).
    Mr. Randall also argues that the Board erred by con-
cluding that the Service’s rules did not permit reim-
bursement for internet service at his parents’ home.
However, the Board premised its analysis on
Mr. Randall’s receipt of the Service’s money for costs that
his father paid for and that were never passed on to
Mr. Randall, not where the internet services were provid-
ed. Even now, Mr. Randall concedes that his claims were
“invalid” because he “didn’t pay the bill directly, or pay
his father.” Pet. Br. at 13. Accordingly, substantial
evidence supports the Board’s decision finding misuse of
funds.
    On the second prong, Mr. Randall attacks the Board’s
finding that a nexus existed between his removal and the
4                                       RANDALL   v. DEFENSE



Service’s interests because he had volunteered for the
position. An agency may remove an employee “only for
such cause as will promote the efficiency of the service.” 5
U.S.C. § 7513(a); Doe v. Dep’t of Justice, 565 F.3d 1375,
1379 (Fed. Cir. 2009). “Absent a mistake of law by the
Board in selecting the proper test for analyzing the nexus
requirement, which is not present here, we must uphold
the Board’s nexus finding if it is supported by substantial
evidence.” Brown v. Dep’t of the Navy, 229 F.3d 1356,
1358–59 (Fed. Cir. 2000). The Board found that agency
“officials emphasized that [Mr. Randall’s] actions caused
them to question his integrity and lose trust in him,
particularly given his Accountant position with [the
Service.]” R.A. 05. These record-supported findings
constitute substantial evidence of a nexus.
    Next, Mr. Randall challenges his penalty of removal.
We defer to the agency “unless the penalty exceeds the
range of permissible punishment specified by statute or
regulation, or unless the penalty is so harsh and uncon-
scionably disproportionate to the offense that it amounts
to an abuse of discretion.” Parker v. United States Postal
Serv., 819 F.2d 1113, 1116 (Fed. Cir. 1987) (internal
quotation marks omitted). The Service permits removal
for Mr. Randall’s offense, and the deciding official, after
considering the relevant factors under Douglas v. Veter-
ans Admin., 5 M.S.P.B. 313 (1981), reasonably viewed
Mr. Randall’s actions as prioritizing his own financial
gain. Because the agency’s chosen penalty is not grossly
disproportionate, the court must affirm the agency’s
decision.
                            III
   Mr. Randall’s remaining arguments are unpersuasive.
Because the Board rendered a final decision supported by
substantial evidence and free from legal error, we affirm.
                       AFFIRMED
RANDALL   v. DEFENSE   5



   No costs.